United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1517
Issued: August 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 19, 2016 appellant, through counsel, filed a timely appeal from a May 31, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease claim.
FACTUAL HISTORY
On April 1, 2015 appellant, then a 60-year-old addiction specialist, filed an occupational
disease claim (Form CA-2) alleging that on December 17, 2014 she first realized that her carpal
tunnel condition and neck, shoulder, and elbow pain were due to the removal of voice
recognition software on her computer, which had occurred on March 30, 2014. She explained
that the software had been removed because it was no longer compatible with her computer
system. Following the removal of the software, appellant gradually developed pain in her
shoulders, neck, elbow, hands, and wrists.3
In an April 16, 2015 letter, the employing establishment controverted the claim. It noted
that appellant had been provided with new voice recognition software along with disks and
written instructions regarding the use of the program. The employing establishment noted that
appellant had not used the new program as she related that she had not been provided sufficient
instructions or training regarding the new software program.
By correspondence dated April 24, 2015, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. Appellant was advised regarding the medical and
factual evidence required to support her claim and was afforded 30 days to provide this
information.
Appellant submitted the following evidence in response to OWCP’s request for
additional evidence.
In an employing establishment health unit progress note dated December 8, 2014,
Thomas Arvia, a registered nurse, reported that appellant was seen for complaints of sharp neck
pain radiating into her left shoulder and right arm. He noted that appellant had been diagnosed
with employment-related carpal tunnel syndrome. Appellant related that she had been issued a
new computer without voice recognition software and that she had been unsuccessful in getting
the software installed on her computer. She noted that since the removal of the old software her
symptoms had been aggravated. The nurse reported good shoulder range of motion with some
discomfort.
In a December 17, 2014 report, Dr. John Sonnenberg, an examining Board-certified
orthopedic surgeon, noted that appellant had been seen for complaints of increased shoulder,
neck, right elbow, and bilateral hand pain, which she attributed to the 2014 removal of her voice
recognition software. Appellant stated that since the software had been removed from her
computer, thus all of her notes had to be manually typed. Her physical examination revealed
tenderness over multiple cervical and thoracic spine trigger points, full neck and bilateral
3

The record reflects that appellant has an accepted January 21, 2003 claim for carpal tunnel syndrome which is
open for medical treatment in OWCP File No. xxxxxx778.

2

shoulder range of motion, painful shoulder range of motion, right elbow lateral epicondyle and
cubital tunnel tenderness, positive elbow Tinel’s sign, and positive wrist Phalen’s and Tinel’s
signs. Dr. Sonnenberg reviewed an x-ray interpretation which showed C4-5, C5-6, and C6-7
degeneration disc disease, and slight left inferior humeral spur formation osteoarthritis.
Diagnoses included cervical myositis, cervical radiculitis, bilateral carpal tunnel syndrome, right
elbow early cubital tunnel syndrome, periscapular myositis, and right elbow lateral epicondylitis.
Dr. Sonnenberg attributed appellant’s diagnosed conditions to increased typing following the
removal of voice recognition software on her computer approximately nine months prior.
In a May 11, 2015 office visit report, Dr. Robert Strugala, an examining Board-certified
internist and sports medicine physician, provided examination findings, reviewed an x-ray
interpretation, and noted that appellant was seen for neck pain. Appellant’s examination findings
included no cervical spinous processes tenderness, complaints of neck pain with cervical
rotation, flexion and extension, and right paraspinal muscle tenderness in the upper right
trapezius muscles. Dr. Strugala diagnosed upper extremity issues and neck pain. He opined that
it was reasonable that appellant’s excessive typing caused by the transition from her dictation
“could aggravate cervical disc disease” especially if her keyboard and monitor were not placed in
an ergonomically correct cervical position.
On May 13, 2015 appellant was seen by Dr. Sonnenberg who reported that appellant was
last seen on December 17, 2014 when he diagnosed cervical myositis, cervical radiculitis,
bilateral carpal tunnel syndrome, right elbow early cubital tunnel syndrome, periscapular
myositis, and right elbow lateral epicondylitis. Dr. Sonnenberg again attributed the diagnosed
conditions to increased typing, which had been caused by the elimination of her voice
recognition software nine months prior to her last visit.
By decision dated June 29, 2015, OWCP denied appellant’s claim. It found that she
failed to establish that the diagnosed conditions were caused or aggravated by the identified work
factor. It found the December 17, 2014 and May 13, 2015 reports from Dr. Sonnenberg failed to
provide a rationalized opinion explaining how the increased typing caused or aggravated the
diagnosed conditions. OWCP also found that the report from Mr. Arvia was of no probative
value as nurses are not considered physicians under FECA.
On July 25, 2015 appellant requested a telephonic hearing before an OWCP hearing
representative. Counsel referenced a May 2015 report from Dr. Sonnenberg, which he argued
had not been considered by OWCP in its decision.
A telephonic hearing was held on March 16, 2016. Appellant testified that, after
March 30, 2014, the voice recognition software was removed from her computer, she was not
initially given any new software and she had to type approximately six hours per day. She
testified that the voice recognition software minimized her typing and that, when it was no longer
available, her neck, bilateral shoulder, right elbow, and bilateral hand pain gradually increased
and caused a lot of distress. By December 2014, appellant’s pain increased to the point where
she sought medical care. She testified that she resigned from her position with the employing
establishment in July 2015 because, when she was given new voice recognition software, the
employing establishment failed to retrain her on the voice recognition software.

3

By decision dated May 31, 2016, OWCP’s hearing representative affirmed the June 29,
2015 decision. The hearing representative found that the medical evidence of record was
insufficient to establish causal relationship between the diagnosed conditions and the
employment factor of typing following removal of voice recognition software. In addition, none
of the physicians referenced any prior medical findings or symptoms, described any change in
appellant’s preexisting conditions, or explained how the typing caused an aggravation of the
diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
4

5 U.S.C. § 8101 et seq.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006)

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

ANALYSIS
Appellant filed an occupational disease claim alleging that her carpal tunnel condition
and neck, shoulder, and elbow pain had been caused or aggravated by her increased typing due to
the removal of voice recognition software on her computer on March 30, 2014. OWCP denied
her claim as it found that the medical evidence of record insufficient to establish that the
diagnosed condition had been caused or aggravated by the identified employment factor of
increased typing due to the removal of voice recognition software.
Appellant submitted reports from Dr. Sonnenberg dated December 17, 2014 and May 13,
2015 diagnosing cervical myositis, cervical radiculitis, bilateral carpal tunnel syndrome, right
elbow early cubital tunnel syndrome, periscapular myositis, and right elbow lateral epicondylitis.
In both reports, Dr. Sonnenberg opined that the diagnosed conditions were caused by appellant’s
increased typing due to the removal of voice recognition software. Although Dr. Sonnenberg’s
reports contained an accurate description of appellant’s employment duties, they do not contain a
sufficient explanation, based on medical rationale, of how increased typing would have caused or
contributed to her cervical myositis, cervical radiculitis, bilateral carpal tunnel syndrome, right
elbow early cubital tunnel syndrome, periscapular myositis, and right elbow lateral
epicondylitis.11 A medical report is of limited probative value on the issue of causal relationship
if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale.12 Thus, the Board finds that Dr. Sonnenberg’s reports are insufficient to establish
appellant’s claim
The record also contains a May 11, 2015 report from Dr. Strugala, who diagnosed upper
extremity issues and neck pain. Regarding the cause of appellant’s condition, Dr. Strugala
opined that it was reasonable to assume that her cervical disc disease could have been aggravated
by the excessive typing caused by the removal of the voice recognition software particularly if
her keyboard and monitor were not placed in an ergonomically correct cervical position. The
Board has held that medical opinions which are speculative or equivocal are of diminished
probative value.13 Furthermore, a mere conclusion without the necessary rationale explaining
how and why the physician believes that appellant’s work activities could result in the diagnosed
condition is insufficient to meet appellant’s burden of proof.14 A rationalized medical opinion is
especially necessary in light of appellant’s apparent preexisting and degenerative cervical
condition.15 Thus, Dr. Stugala’s report is of limited probative value.

11

See M.M., Docket No. 15-607 (issued May 15, 2015); M.W., Docket No. 14-1664 (issued December 5, 2014).

12

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-975 (issued February 6, 2009);
Richard A. Neidert, 57 ECAB 474 (2006).
13

See S.E., id. (opinions such as the condition is probably related, most likely related, or could be related are
speculative and diminish the probative value of the medical opinion); Cecilia M. Corley, 56 ECAB 662, 669 (2005)
(medical opinions which are speculative or equivocal are of diminished probative value).
14

See Beverly A. Spencer, 55 ECAB 501 (2004).

15

See N.M., Docket No. 16-0403 (issued June 6, 2016).

5

The remaining medical evidence is also insufficient to establish appellant’s claim. The
report from Mr. Arvia does not constitute competent medical evidence in support of appellant’s
claim as nurses are not considered physicians as defined under FECA.16 This report is therefore
of no probative value.
Therefore, the Board finds that appellant failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 31, 2016 is affirmed.
Issued: August 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
16

5 U.S.C. § 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See B.B., Docket No. 09-1858 (issued April 16, 2010); Roy L. Humphrey, 57 ECAB 238 (2005)
(nurses are not physicians under FECA).

6

